United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Bonifield et al.			:
Application No. 16/526,765			:		Decision on Petition
Filing Date: July 30, 2019			:				
Attorney Docket No. TI-78326A		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed November 23, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On April 23, 2021, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A Notice of Appeal was timely filed with a payment for a one-month extension of time on August 23, 2021.

The Office issued a Notice of Abandonment on November 17, 2021.  The notice incorrectly states the Office failed to receive a reply to the final Office action.

The petition, an Appeal Brief, and a payment for a one-month extension of time were filed on November 23, 2021.

In view of the timely submission of the Notice of Appeal and the Appeal Brief, the application is not abandoned and the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 2891will be informed of the instant decision and the Appeal Brief will be considered in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions